HARTZ, Chief Judge (concurring in part and dissenting in part). {25} I address only whether Tandy Riddles (Employee) was “required” to work overtime. {26} On appeal we review the evidence at trial “in the light most favorable to the prevailing party, indulge all reasonable inferences in support of the verdict, and disregard all inferences or evidence to the contrary.” Wirth v. Commercial Resources, Inc., 96 N.M. 340, 343, 630 P.2d 292, 295 (Ct.App. 1981). Given that standard of review, I would summarize the evidence a bit differently from the majority. A.C. Electric, Inc. (Employer) is an electrical contractor. Employee worked for Employer as an electrician apprentice in 1994. At times Employer needed its employees to work overtime. It then instructed them to work overtime and compensated them at one and one-half times their regular hourly rate of pay. In addition, employees had the option of working overtime if they so chose. On those occasions the employee could “bank” overtime and the hours could later be used by the employee for compensatory time off on an hour-for-hour basis. If “banked” hours were not used prior to December 31, the employee would be reimbursed for the time at regular hourly wage rates. {27} Employer’s office was in Farming-ton, New Mexico. In the summer of 1994 Employee was assigned to a job site in Gallup, New Mexico, about 120 miles from Farmington. While working in Gallup she lived in a motel. According to the trial testimony of Employer’s president, Employee was told that she was not required to work overtime at the Gallup job. The president also testified that the job had been a forty-hour-per-week job before Employee began her stint there. Employee, however, chose to work overtime on weekends, with the understanding that the extra hours would be banked. She did not make a prior request to work weekends, but Employer became aware of her work when she submitted her time cards. {28} The following would not be an unreasonable characterization of what happened: Employer had a contract to perform work in Gallup. There were no tight time constraints on the work, so Employer had no interest in requiring overtime work. Employee, on the other hand, wanted to limit the time that she was away from home. If she could finish her work and move back to Farmington sooner by working on the site during weekends, she would prefer that course to working a forty-hour week and returning to Farmington each weekend. Employer would be willing to accommodate Employee’s wishes so long as Employer did not incur additional expenses. Permitting Employee to bank her extra time would accommodate Employee’s wishes without burdening Employer. In short, Employer imposed no pressure on Employee to work over the weekend. The initiative for weekend work came solely from Employee. {29} If the above account accurately reflects what happened in this case, would any competent speaker of the English language say that Employer required Employee to work overtime? I do not think so. {30} I understand, and share, the majority’s concerns about subtle pressures that employers could place on employees. A “request” from an employer to an employee can be as effective as a demand. An employee may reasonably believe that failure to comply with a request would lead to adverse consequences for his or her employment. Thus, the fact-finder must be very sensitive to the realities of the workplace in deciding whether an employee has been required to work overtime. This is the rationale behind the decision in Director, Bureau of Labor Standards v. Cormier, 527 A.2d 1297 (Me.1987), which affirmed a trial court ruling that the employer had “required” employees to work overtime when it had “assigned” or “asked” the employees to work overtime. But there is a big difference between “asking” or “assigning” on the one hand and “permitting” on the other. {31} Apparently, federal law requires all overtime work to be compensated at one and one-half times the regular hourly rate, regardless of whether it was the employer or the employee who wanted the employee to work overtime. Overtime pay is required whenever the employer “employs” an employee for more than the standard work week. The federal Fair Labor Standards Act, 29 U.S.C. Section 207(a)(1) (1995), states: Except as otherwise provided in this section, no employer shall employ any of his employees who in any workweek is engaged in commerce or in the production of goods for commerce, or is employed in an enterprise engaged in commerce or in the production of goods for commerce, for a workweek longer than forty hours unless such employee receives compensation for his employment in excess of the hours above specified at a rate not less than one and one-half times the regular rate at which he is employed. But the New Mexico statute does not track the language of the federal statute. The New Mexico statute states that “[n]o employee ... shall be required to work more than forty hours in any week of seven days” without being paid at an overtime rate. NMSA 1978, § 50-4-22(0 (1993) (emphasis added). Clearly, the New Mexico Legislature chose a different test from that imposed by federal law. {32} Thus, as I understand the record below, the decision of the district court is supported by substantial evidence and could be affirmed. On the other hand, perhaps the purpose of the remand ordered by the majority is simply to make sure that the district court properly took into account the possibility that subtle pressures from Employer could, as a practical matter, have “required” Employee to work overtime. If so, I have no strong quarrel with the remand.